EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an email from applicant representative, Ms. Tam Thanh Pham(Reg. No. 50,565), dated 02/11/2022 and an interview with Ms. Pham on 02/11/2022. 

The application has been amended as follows: 
Please amend the claims filed on 1/29/2021 as follows. 
1. (Currently Amended) A computing platform comprising:
memory that stores wherein the stored information, for each of the one or more users, comprises a user identifier and pulse information, wherein the pulse information is associated with the user identifier; 
a processor;
a communication interface communicatively coupled to the processor; and
wherein the memory further comprises instructions that, when executed by the processor, cause the processor to perform steps of:
establishing, via the communication interface, a first wireless data connection with a first mobile device of a first user of the one or more users;
receiving, via the communication interface, first request for a product via the first mobile device first request includes a first user identifier of the first user ;
establishing, via the communication interface, a second wireless data connection with a first sensor device corresponding to the first user, wherein the first sensor device is a smart watch first mobile device
receiving, via the communication interface, first pulse information associated with the first user from the first sensor device over the established second wireless data connection; 
retrieving, via the communication interface, first user identifier included in the first request; 

comparing the first pulse information to the retrieved pulse information;
generating a mitigation output based on the comparison of the first pulse information to the retrieved pulse information;
determining that the mitigation output exceeds a mitigation threshold; 
obtaining additional information corresponding to an identity of the first user in response to determining that the mitigation output exceeds the mitigation threshold;
validating the identity of the first user based on the received additional information corresponding to the identity of the first user;
completing the onboarding process with the first user for the product, wherein completing the onboarding further comprises first digital identity signature for the first user; 
storing the first digital identity signature associated with the first user identifier in the database in the memory;
determining that a period of time has expired since completion of the onboarding process with the first user for the product; 
updating a display of the first mobile device to include a second request to provide second pulse information, wherein the updating the display further comprises receiving  pulse information associated with the first user identifier 
validating the second pulse information using the stored pulse information associated with the first user identifier; and 
sending a confirmation of the identity of the first user based on the second pulse information 
2. (Currently Amended) The computing platform of claim 1, wherein the first request further includes one or more of a user identification document, a fingerprint, a facial signature, a biometric iris recognition input, a date of birth, a code response, a voice signature, a global positioning system (GPS) signature, a video, an international mobility equipment identifier (IMEi), a usage signature, first mobile device.
3. (Currently Amended) The computing platform of claim 1, wherein receiving the first request further comprises receiving information from a plurality of sensors associated with the first mobile device.
4. (Currently Amended) The computing platform of claim 1, wherein the second request to provide
the second pulse information includes a prompt for an in-person interview.
5. (Canceled)
6. (Previously Presented) The computing platform of claim 1, wherein the period of time is less than a contestability period.
7. (Previously Presented) The computing platform of claim 6, wherein the additional information comprises one or more of GPS data, photos, air sensor data, ambient noise, heart rate, acceleration data, pressure changes, a movement signature, and health information.
8. (Canceled)
9. (Currently Amended) The computing platform of claim 1, wherein the generating the first digital identity signature comprises generating the first digital identity signature based on one or more of the first request and the additional information.
10. (Currently Amended) The computing platform of claim 1, wherein the memory stores additional computer-readable instructions that, when executed processor, further cause the processor to perform steps of:
	
	establishing third wireless data connection via the communication interface with a mitigation analysis and output generation platform, wherein communications between the computing platform and the mitigation analysis and output generation platform are performed while the second wireless data connection is established.
11. (Currently Amended) A method using a computing platform comprising a processor, a communication interface communicatively coupled to the processor and a memory, the method comprising:
storing, by the computing platform the memory, information corresponding to one or more users, wherein the store information, for each of the one or more users, comprises a user identifier and pulse information, wherein the stored pulse information is associated with the user identifier 
establishing, by the computing platform via the communication interface, a first wireless data connection with a first mobile device of a first user of the one or more users;
receiving, by the computing platform via the communication interface, a first request for a product via the first mobile devicefirst request includes a first user identifier of the first user
establishing, by the computing platform via the communication interface, a second wireless data connection with a first sensor device corresponding to the first user, wherein the first sensor device is a smart watch first mobile device;
receiving, by the computing platform via the communication interface, first pulse information associated with the first user from the first sensor device over the established second wireless data connection; 
retrieving, by the computing platform via the communication interface, the stored pulse information from the database using the first user identifier included in the first request; 
comparing, by the computing platform, the first pulse information to the retrieved pulse information;
generating, by the computing platform, a mitigation output based on the comparison of the first pulse information to the retrieved pulse information;
determining, by the computing platform, that the mitigation output exceeds a mitigation threshold; 
obtaining, by the computing platform, additional information associated with an identity of the first user in response to determining that the mitigation output exceeds the mitigation threshold;
validating, by the computing platform, the identity of the first user based on the received additional information corresponding to the identity of the first user;
completing, by the computing platform, the onboarding process with the first user for the product, wherein completing the onboarding further comprises generating a first digital identity signature for the first user; 
storing, by the computing platform, the first digital identity signature associated with the first user identifier in the database in the memory;
determining, by the computing platform, that a period of time has expired since completion of the onboarding process with the first user for the product; 
updating, by the computing platform, a display of the first mobile device to include a second request to provide second pulse information associated with the first user identifier, wherein the updating the display further comprises receiving  pulse information associated with the first user identifier 
receiving, by the computing platform, the second pulse information associated with the user identifier; 
validating, by the computing platform, the second pulse information using the stored pulse information associated with the first user identifier; and 
sending, by the computing platform, a confirmation of the identity of the first user based on the second pulse information 
12. (Currently Amended) The method of claim 11, wherein the first request further includes one or more of a user identification document, a fingerprint, a facial signature, a voice signature, a global positioning system (GPS) signature, a video, an international mobility equipment identifier (IMEi), a usage signature, first mobile device.
13. (Currently Amended) The method of claim 11, wherein receiving the first request further comprises receiving information from a plurality of sensors associated with the first mobile device.
14. (Currently Amended) The method of claim 11, wherein the request to provide the second 
15. (Cancelled)
16. (Previously Presented) The method of claim 11, wherein the period of time is less than a contestability period.
17. (Previously Presented) The method of claim 16, wherein the additional information comprises one or more of GPS data, photos, air sensor data, ambient noise, heart rate, acceleration data, pressure changes, a movement signature, and health information.
18. (Canceled)
19. (Currently Amended) The method of claim 11, wherein generating the first digital identity signature comprises generating the first digital identity signature based on one or more of the client verification request and the additional information.
20. (Currently Amended) One or more non-transitory computer-readable storage media storing instructions that, when executed byof a computing platform, wherein the computing platform further comprises a communication interface communicatively coupled to the at least one processor, and a memory, cause the at least one processor to perform 
storing, the memory, information corresponding to one or more users, wherein for each of the one or more users, the information comprises a user identifier and pulse information, wherein the stored pulse information is associated with the user identifier 
establishing, via the communication interface, a first wireless data connection with a first mobile device of a first user of the one or more users;
receiving, via the communication interface, a first request for a product via the first mobile devicefirst request includes a first user identifier of the first user ; 
establishing, via the communication interface, a second wireless data connection with a first sensor device corresponding to the first user, wherein the first sensor device is a smart watch first mobile device
receiving, via the communication interface, first pulse information associated with the first user from the first sensor device over the established second wireless data connection; 
retrieving, via the communication interface, the stored pulse information from the database using the first user identifier included in the first request; 
comparing the first pulse information to the retrieved pulse information;
generating a mitigation output based on the comparison of the first pulse information to the retrieved pulse information;
determining that the mitigation output exceeds a mitigation threshold; 
obtaining additional information corresponding to an identity of the first user in response to determining that the mitigation output exceeds the mitigation threshold;
validating the identity of the first user based on the received additional information corresponding to the identity of the first user;
completing the onboarding process with the first user for the product, wherein completing the onboarding further comprises generating a first digital identity signature for the first user; 
storing the first digital identity signature associated with the first user identifier in the database in the memory;
determining that a period of time has expired since completion of the onboarding process with the first user for the product; 
updating a display of the first mobile device to include a second request to provide second pulse information, wherein the updating the display further comprises receiving  pulse information associated with the first user identifier 
receiving the second pulse information associated with the user identifier; 
validating the second pulse information using the stored pulse information associated with the first user identifier; and 
sending a confirmation of the identity of the first user based on the second pulse information 
21. (Currently Amended) The one or more non-transitory computer-readable media of claim 20, wherein the first request further includes one or more of a user identification document, a fingerprint, a facial signature, a voice signature, a global positioning system (GPS) signature, a video, an international mobility equipment identifier (IMEi), a usage signature, first mobile device.
22. (Currently Amended) The one or more non-transitory computer-readable media of claim 20, wherein receiving the first request further comprises receiving information from a plurality of sensors associated with first mobile device.
23. (Currently Amended) The one or more non-transitory computer-readable media of claim 20, wherein the second request to provide the second pulse information includes a prompt for an in-person interview.
24. (Previously Presented) The one or more non-transitory computer-readable media of claim 20, wherein the period of time is less than a contestability period.
Reasons for Allowance
The application is directed to security. The instant claims are directed to a computing platform comprising memory, a processor and a communication interface, a method and one or more non-transitory computer-readable storage media storing instructions. Specifically, applicant teaches receiving a first request for a product via an onboarding process from the first mobile device, completing the onboarding process with the first user for the product. However, this is taught by Lehman (US 2013/0204645A1: ¶¶27-28, 32-35, 39-40, 49, 58). Furthermore, applicant teaches establishing a first wireless data connection with a first mobile device of a first user of the one or more users and establishing, via the communication interface, a second wireless data connection with a first sensor device. However, this is taught by Shultz (US 9,391,986: 14:4-7, Fig. 8, step 803; 21:4-5, 21:11-13). Moreover, applicant teaches storing user information comprising a user identifier and associated pulse information in a database in the memory, receiving first pulse information associated with the first user from the first sensor device, retrieving the stored pulse information from the database using the first user identifier included in the first request, comparing the first pulse information to the retrieved pulse information, generating a mitigation output based on the comparison of the first pulse information to the retrieved pulse information, determining that the mitigation output exceeds a mitigation threshold and obtaining additional information corresponding to the first user in response to determining that the mitigation output exceeds the mitigation threshold, and sending a confirmation of the identity of the first user. However, this is taught by Dotan (US 9,119,539B1: 5:7-11, 6:25-36, 6:60-61, 7:3-5, 7:17-40, 8:4-12, 9:4-18, 9:31-35, 9:47-10:7, 12:7-44, 12:54-64). Additionally, applicant teaches the first sensor is a smart watch associated with the first mobile device, receiving pulse information associated with the first user from the first sensor and generating a digital identity signature. However, this is taught by Nagelberg (US 10,454,677: 4:35-58, 7:29-55, 9:29-35). Also, applicant teaches obtaining additional information corresponding to the first user in response to determining that the mitigation output exceeds the mitigation threshold, validating the identity of the first user based on the received additional information corresponding to the identity of the first user. However, this is taught by Apturkar (US 2020/0186522A1: ¶75)
However, the prior art, neither single nor in combination, does not teach nor fairly suggestion:
…establishing, via the communication interface, a first wireless data connection with a first mobile device of a first user of the one or more users; 
receiving, via the communication interface, a first request for a product via an onboarding process from 
establishing, via the communication interface, a second wireless data connection with a first sensor device corresponding to the first user, wherein the first sensor device is a smart watch associated with the first mobile device;
receiving, via the communication interface, first pulse information associated with the first user from the first sensor device over the established second wireless data connection…
generating a mitigation output based on the comparison of the first pulse information to the retrieved pulse information… 
obtaining additional information corresponding to an identity of the first user in response to determining that the mitigation output exceeds the mitigation threshold;
validating the identity of the first user based on the received additional information corresponding to the identity of the first user; 
completing the onboarding process with the first user for the product, wherein completing the onboarding further comprises generating a first digital identity signature for the first user;
storing the first digital identity signature associated with the first user identifier in the database in the memory;
determining that a period of time has expired since completion of the onboarding process with the first user for the product; 
updating a display of the first mobile device to include a second request to provide second pulse information, wherein the updating the display further comprises receiving the second pulse information associated with the first user identifier; 
validating the second pulse information using the stored pulse information associated with the first user identifier; and
sending a confirmation of the identity of the first user based on the validation of the second pulse information.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENYUH KUO whose telephone number is (571)272-5616.  The examiner can normally be reached on Monday-Friday 8-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571)272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.K./            Examiner, Art Unit 3685 

/JOHN W HAYES/            Supervisory Patent Examiner, Art Unit 3685